Citation Nr: 1112990	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  10-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from April 1994 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in December 2009, the Veteran indicated that he wanted to have a hearing before the Board.  The Veteran was scheduled for a video conference hearing on January 24, 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of bilateral shin splints is not of record.  

3.  Competent evidence of a bilateral knee disorder is not of record.  

4.  Competent evidence of a lumbar spine disorder is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral shin splints or residuals thereof were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A bilateral knee disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In this case, the Board finds that the VCAA notice requirements have been satisfied by the August 2008 letter.  In the August 2008 letter, VA informed the Veteran that in order to substantiate a claim for service connection the evidence needed to show a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held, among other things, that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  In the present appeal, the August 2008 VCAA letter to the Veteran included the type of evidence necessary to establish disability ratings and effective dates for the disabilities on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from January 2009 to April 2009.  The Veteran was also provided a VA examination in connection with his service connection claims.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  For these reasons, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision  

The Veteran contends that service connection is warranted for his bilateral shin splints, bilateral knee disorder, and lumbar spine disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to the claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for bilateral shin splints, a bilateral knee disorder, and a lumbar spine disorder.  Service treatment records reflect findings of bilateral shin splints, patellofemoral pain syndrome of both knees, and treatment for a back strain.  See service treatment records dated October 1994, February 1997, and October 2003.  Post service treatment records dated January 2009 to April 2009, note complaints of pain in his lower back neck, and knees.  Specifically, in January 2009, the Veteran complained of pain in his left shoulder and left knee.  Physical examination of the extremities revealed no edema or cyanosis.  Pedal pulses and tibial posterior pulses were strong at both sides with no joint deformities.  The VA staff physician noted that the joints were in good range of motion.  There was pain on the left shoulder on abduction to 90 degrees, internal rotation, and external rotation.  Mild crepitus of both knees was shown on motion, and the VA staff physician diagnosed him with degenerative joint disease, headaches, and a rotator cuff tear.  

More importantly in this case, competent evidence of current disabilities for the claimed disorders is not present.  In fact, the Veteran was afforded a VA examination through QTC Medical Services (QTC) in October 2008.  The Veteran attributed his claimed disorders due to in-service continuous road marches, running, and performing combatives.  After physical examination of the Veteran, the examiner concluded the following: for the Veteran's claimed disorder of status post bilateral knee injury, "there is no diagnosis because there is no pathology to render a diagnosis[;]" for the Veteran's claimed disorder of chronic lumbar disorder, "there is no diagnosis because there is no pathology to render a diagnosis[;]" and for the Veteran's claimed chronic bilateral shin splints, "there is no diagnosis because the [disorder] has resolved."  

The Veteran was informed in August 2008 that he must have evidence of current disabilities for his claimed disorders.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current "disability," service connection cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service- connected.)

The Board acknowledges the VA staff physician's diagnosis of degenerative joint disease in January 2009, but finds this unrelated to the Veteran's bilateral knees.  As mentioned, there were no specific range of motion findings reported for the knees on examination, nor were x-rays taken reflecting arthritis of the knees.  As such, there is no current medical evidence of a disability relating to the Veteran's knees.  

The Board does not doubt the sincerity of the Veteran's beliefs that he has bilateral shin splints, a bilateral knee disorder, and a lumbar spine disorder, which are attributable to his active military service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, bilateral shin splints, a bilateral knee disorder, and lumbar spine disorder require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of service connection for bilateral shin splints, a bilateral knee disorder, and lumbar spine disorder, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral shin splints is denied.  

Entitlement to service connection for a bilateral knee disorder is denied.  

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


